Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 1 of 11   PageID #: 211




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  Bodyguard Productions, Inc.


                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

   Bodyguard Productions, Inc.          )    Case No.: 1:18-cv-00276-JAO-RLP
                                        )   (Copyright)
                   Plaintiff,           )
      vs.                               )   PLAINTIFF’S WRITTEN
                                        )   OBJECTIONS TO MAGISTRATE
   DOE 1 et al.,                        )   JUDGE’S FINDINGS AND
                                        )   RECOMMENDATIONS
                   Defendants.          )   GRANTING IN PART
                                        )   PLAINTIFF’S MOTION FOR
                                        )   DEFAULT JUDGMENT AGAINST
                                        )   DEFENDANT KEITH NORTON;
                                        )   CERTIFICATE OF SERVICE
                                        )


     PLAINTIFF’S WRITTEN OBJECTIONS TO MAGISTRATE JUDGE’S
  FINDINGS AND RECOMMENDATIONS GRANTING IN PART PLAINTIFF’S
            MOTION FOR DEFAULT JUDGMENT AGAINST
                   DEFENDANT KEITH NORTON




                                        1
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 2 of 11              PageID #: 212




          Plaintiff Bodyguard Productions, Inc. (hereafter: “Plaintiff”), by and through

  its attorney, Kerry S. Culpepper, hereby submits its Written Objections to Magistrate

  Judge    Richard    L.   Puglisi’s   Findings    And     Recommendation       (hereafter:

  “Recommendation”) [Doc. #33] Granting In Part Plaintiff’s Motion For Default

  Judgement against Defendant KEITH NORTON (hereafter: “Defendant”) pursuant

  to 28 U.S.C. § 636 (b) (1) (C), Rule 72(b) of the Federal Rules of Civil Procedure

  (“FRCP”) and Rule 74.2 of the Local Rules of Practice (“LR”). Particularly, Plaintiff

  objects to the findings that: (1) Plaintiff is not entitled to a permanent injunction; and

  (3) Plaintiff’s request for an award of attorneys’ fees and taxes be limited to only

  $250.

  I.      BRIEF FACTUAL BACKGROUND

          Plaintiff is a Nevada corporation that produced the motion picture The

  Hitman’s Bodyguard (hereafter: the “Work”) and owns the copyright for the Work

  under registration number PA 3-844-508. See [Doc. #1-3]. The Work stars Ryan

  Reynolds as the world’s top bodyguard, and Samuel L. Jackson as a hitman and his

  new client. See [Doc. #1 at ¶9]. The Work tells the story of how the hitman and the

  bodyguard must put aside their differences and work together so that the hitman can

  testify at the International Court of Justice. [Id.]. The Work was released in theaters

  in the United States on August 18, 2017 and throughout the world in over 40


                                              2
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 3 of 11           PageID #: 213




  countries. See [Doc. #28-1]. Accordingly, Plaintiff’s production and marketing of

  the motion picture worldwide shares little resemblance to entities hiding in the

  shadows, buying the copyrights to pornographic films (without creating anything),

  and seeking settlements from crowds of John Does embarrassed that they were

  “caught” downloading tawdry titles. See AF Holdings, LLC v. Does 1–1058, 752

  F.3d 990, 992 (D.C. Cir. 2014) (describing the “modus operandi” of a copyright

  troll).

            Defendant used the BitTorrent client software application Show Box

  (hereafter: the “Show Box app”) to download and share copies of the Work on 2017-

  08-28 21:01:23 (UTC), thereby infringing the Plaintiff’s exclusive rights in the

  Work. See [Doc. #1 at ¶¶22-24, 35]. Notably, Defendant’s infringement was less

  than two weeks from the initial US theater release of the Work. See [Doc. #28-1].

            Accordingly, Plaintiff commenced this action by filing its Complaint on July

  17, 2018 against Defendant DOE 1 d/b/a showboxappdownload.com (the website

  that distributed the Show Box app to Defendant) and Defendant. [Doc. #1]. Plaintiff

  personally served Defendant KEITH NORTON (hereafter: “Defendant”) with a

  summons on July 30, 2018, making his answer due on Aug. 20, 2018. See Fed. R.

  Civ. P. 12(a)(1)(A). [Doc. #12]. When Defendant failed to appear, plead, or

  otherwise defend, Plaintiff filed a Rule 55(a) request for the entry of default on




                                              3
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 4 of 11          PageID #: 214




  August 27, 2018 [Doc. # 16], which was promptly granted by the Court. [Doc. # 17].

  Plaintiff filed a Motion for Default Judgment [Doc. #28] on November 13, 2018.

  II. ARGUMENT

        Plaintiff respectfully requests that the Court review the Recommendation and

  make a de novo determination whether Plaintiff is entitled to a permanent injunction

  and an award of attorney’s fees of $3,962.50 and taxes of $144.04. When a party

  objects to a magistrate judge’s findings or recommendations, the district court must

  review de novo those portions to which the objections are made and “may accept,

  reject, or modify, in whole or in part, the findings or recommendations made by the

  magistrate judge.” See 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447

  U.S. 667, 673 (1980); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.

  2003) (en banc) (“[T]he district judge must review the magistrate judge’s findings

  and recommendations de novo if objection is made, but not otherwise.”).

  A.    Plaintiff should be entitled to the Requested Permanent Injunction and

  Order.

        In the portion of the Recommendation denying Plaintiff’s request for a

  permanent injunction and order, it was asserted that Plaintiff has provided no

  evidence that Defendant currently possesses the infringed work, any illegally

  downloaded work, the file-sharing software or is committing ongoing infringement.

  See [Doc. #33 at pg. 10]. However, as alleged in paragraph 45 of the Complaint, the


                                           4
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 5 of 11            PageID #: 215




  Defendant installed the Show Box app on his device and used it to download a copy

  of the Work and share it with a third party. [Doc. #1 at ¶¶45-48]. Because of the

  way the Show Box app operates, every downloader of the content is also an uploader;

  thus, the distributed nature of the Show Box app leads to a rapid, almost viral,

  spreading of a file through other users. [Doc. #1 at ¶38]. Such widespread and

  uncontrolled infringement is, by its very nature, irreparable.

        Due to Defendant’s refusal to communicate with Plaintiff’s counsel, Plaintiff

  could not have the Rule 26 conference. Therefore, Plaintiff was unable to conduct

  discovery to determine if Defendant is continuing to infringe the Work.            An

  assumption to the contrary would reward Defendant and punish Plaintiff for

  Defendant’s failure to participate in this proceeding.           Nonetheless, Plaintiff

  respectfully submits that Defendant’s failure to appreciate the seriousness of this

  proceeding demonstrates that there is a high likelihood of continuing violations of

  Plaintiff’s copyright if Defendant is not enjoined.

        Further, because the default judgement was granted, the Defendant’s liability

  was established. “As a general rule, a permanent injunction will be granted when

  liability has been established and there is a threat of continuing violations.” MAI

  Systems Corp. v. Peak Computer, Inc., 991 F.2d 511, 520 (9th Cir.1993). Moreover,

  irreparable harm is presumed in copyright infringement cases on a showing of

  success on the merits. See A&M Records, Inc. v. Napster, Inc., 114 F.Supp.2d 896,


                                            5
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 6 of 11           PageID #: 216




  925 (N.D. Cal. 2000) reversed in part on other grounds, citing Micro Star v. Formgen

  Inc., 154 F.3d 1107, 1109 (9th Cir.1998). Accordingly, the inference should be that

  Defendant is still in possession of the Work and files.

        The Plaintiff respectfully submits that the requested permanent injunction and

  order should be granted because liability has been established and Defendant has not

  asserted that he is no longer using the Show Box app.

  B.    The Court should award Plaintiff’s Attorney’s Fees of $3,962.50 and

  Taxes of $144.04.

        The Recommendation partially granted Plaintiff’s request for Attorney’s fees,

  but only for one hour ($250) based upon a conclusion “that most of the documents

  prepared by counsel in these infringement actions are based on form documents

  submitted to the court in other cases.” [Doc. #33 at pgs. 12-13].

        The Recommendation cited the decision by this Court of ME2 Productions.,

  Inc. v. Pumaras in support of this conclusion.            [Id. at pg. 12], citing ME2

  Productions, Inc. v. Pumares, Civ. No. 1:17-00078 SOM-RLP, Doc. #42, at 17 (D.

  Haw. Oct. 19, 2017), (hereafter “ME2”). In ME2, the Court initially noted that the

  reasoning of a Magistrate Judge in the Oregon District Case of Cobbler Nevada,

  LLC v. Anonymous Users of Popcorn Time: Does 1–1 that the degree of success in

  BitTorrent copyright infringement cases was minimal because the fees spent to

  achieve the award were high in proportion to the $750 damage award “makes sense


                                            6
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 7 of 11          PageID #: 217




  to this court…” ME2 at 14 (discussing Cobbler Nevada, LLC v. Anonymous Users

  of Popcorn Time: Does 1–11, 2016 WL 4238639, at *3 (D. Or. Aug. 10, 2016)). The

  Court went on to note the number of individuals who had been sued by the Plaintiff

  and stated that to the effect that it would be a reasonable exercise of discretion to

  decline any attorney’s fee award based upon the circumstances. See Id. However,

  this type of reasoning was criticized by the Ninth Circuit in Glacier Films (USA),

  Inc. v. Turchin, 896 F.3d 1033 (9th Cir. 2018). Particularly, in Glacier Films, the

  Ninth Circuit characterized the conclusion of the Magistrate Judge – the same

  Magistrate Judge as in Cobbler Nevada – that the degree of success in BitTorrent

  copyright infringement cases is minimal as “twisting total triumph” and “a flawed

  premise that mixes and matches actual success with the determination of a

  reasonable fee award.” Id. at 1038. Indeed, the Ninth Circuit pointed out that in the

  contrary they have expressed concern that a “small award for damages,” without

  fees, may be “insufficient to deter future copyright infringements such as the one at

  issue here.” Id. at 1039. The Ninth Circuit pointed out that “individual cases

  nonetheless deserve to be judged on their own merits and not saddled with a blanket

  indictment against peer-to-peer copyright litigation. The sheer volume of suits

  should not preordain a court’s fee determination in any one suit.” Id. at 1038.

  Accordingly, the reasoning of ME2 which was relied on in the Recommendation was

  not appropriate.


                                            7
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 8 of 11          PageID #: 218




        The Court in ME2 went on to conclude that an attorney’s fee of merely $250

  was appropriate based upon a comparison of documents filed in ME2 and Cook v.

  Gray, et al. ME2 at 17.         Plaintiff disagrees with the conclusion in the

  Recommendation that most of the documents prepared by counsel in the present

  infringement action are based on form documents submitted to this Court in other

  cases. A cursory review of just the titles of docket entries in this case might lead

  one to mistakenly believe the present case was one of among typical BitTorrent

  copyright infringement cases.      However, closer examination shows that the

  documents prepared in the present case by Plaintiff’s counsel differ significantly

  from those prepared in previous copyright infringement cases for direct

  infringement. In the present case, the Plaintiff sued the distributor of the Show Box

  app (Defendant Doe 1) for contributing to the infringement of the Work based upon

  inducement and Defendant Keith Norton for direct infringement of the Work. [Doc.

  #1]. Joinder was based upon Defendant Keith Norton using the Show Box app

  distributed and promoted by Defendant Doe 1. [Id. at ¶25]. In comparison, in ME2

  the Plaintiff sued a number of individuals who joined in a “swarm” of infringers that

  used unspecified BitTorrent protocol software application(s) to share a version of

  the motion picture Mechanic: Resurrection represented by a common hash. See

  ME2 at 3. That is, the complaints, although both for direct and contributory

  infringement, are different.


                                           8
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 9 of 11           PageID #: 219




        Moreover, the motion practice between the present case and ME2 was

  different. In the present case, the Plaintiff filed a motion requesting early discovery

  to serve third party subpoenas on the registrant Domains By Proxy, LLC and

  registrar GoDaddy.com used by Defendant Doe 1 prior to the Rule 26 conference.

  See [Doc. #11-1 at pgs. 2-3]. Preparation of this motion required researching the

  ICANN records of the website at issue as well as numerous novel legal issues such

  as personal jurisdiction over an interactive website. Defendant KEITH NORTON’s

  refusal to participated in the Rule 26 conference necessitated this motion. Although

  in ME2 the Plaintiff also submitted a motion requesting early discovery to serve third

  party subpoenas, this request was merely for serving the Internet Service Provider

  to obtain the identity of the subscribers of the Internet Protocol addresses where the

  infringements occurred similarly to other infringement cases. See ME2 at Doc. #6.

        Plaintiff concedes that it is also a party, and represented by same Plaintiff’s

  counsel, in the infringement action captioned Venice PI, LLC et al. v. Galbatross

  Technologies, LLP et al. where Plaintiffs made a similar motion for early discovery

  on website registrars and registrant service. See Venice PI, LLC et al. v. Galbatross

  Technologies, LLP et al., U.S. District Court, District of Hawaii, Case No. 1:18-cv-

  00192-LEK-KSC, Doc. #20 (hereafter: “Venice”). However, rather than including

  identical memorandums of points and authorities, the memorandum accompanying

  the motion for early discovery in the present case addressed the concerns raised by


                                            9
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 10 of 11           PageID #:
                                    220



 the Court in Venice in denying Plaintiffs’ request for early discovery. See [Doc. #11-

 1 at pg. 10].

        In summary, although the present case may follow the same procedure as

 other cases such as ME2, the legal arguments and assertions made in the present

 cases are completely different than the other copyright infringement cases associated

 with Plaintiff’s counsel with the exception of Venice. The present case and Venice

 are unique in which they are one of the few copyright infringement cases in which a

 Plaintiff has successfully forced a distributor of a BitTorrent protocol software

 application to cease distribution. Accordingly, an attorney’s fees of $3,962.50 and

 taxes of $144.04 should be appropriate.

 III.   CONCLUSION.

        For the reasons set forth above, Plaintiff respectfully requests that the Court

 modify the Recommendation and: issue an award of attorney’s fees in the amount of

 $3,962.50 and Hawaii General Excise Tax related to those fees in the amount of

 $144.04; and permanently enjoin Defendant from directly and contributorily

 infringing Plaintiff’s copyrighted Work.

        DATED: Kailua-Kona, Hawaii, December 17, 2018.


                                  CULPEPPER IP, LLLC

                                  /s/ Kerry S. Culpepper
                                  Kerry S. Culpepper


                                            10
Case 1:18-cv-00276-JAO-RLP Document 34 Filed 12/17/18 Page 11 of 11   PageID #:
                                    221



                              Attorney for Plaintiff
                              Bodyguard Productions, Inc.




                                      11
